Title: From Thomas Jefferson to Henry Dearborn, 27 June 1801
From: Jefferson, Thomas
To: Dearborn, Henry


               
                  June [27.] 1801.
                  Th:J. to the Secretary at War.
               
               Colo. Smith the writer of one of the inclosed letters is the republican […] in the place of Page lately elected to Congress in Virginia. a man of very great respectability. setting that aside, our service is not so urgent as to render it necessary to drag sons from their fathers. the affection of citizens to their government is worth cultivating as it’s best support. these considerations would plead for [the] discharge of mr Burras’s son according to his request. but the fact [that] his son is under age, gives him a compleat right in Virginia to [take him from] the military by a Habeas Corpus, which any of the state’s […] will give [him]. of this I have known examples. I therefore refer to the Secretary [at War] to give such orders in the case as the circumstances in his judgment […] proper.  mr Burras tells me Capt Mc.Call has about 70. men. a guard of these therefore, if there be none at Staunton might […] to New London for the purpose which was the subject of our conversation yesterday; to wit to guard the magazine at that place. […]
            